Citation Nr: 1208007	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a disability of the right wrist, hand, and/or fingers, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  In September 2011, the veteran appeared at a Board videoconference hearing.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that in March 1993, the Veteran sustained a neck strain in a motor vehicle accident, which was noted in April 1993 to have resolved.  No complaints concerning the right hand or wrist were noted at the time.  In September 1997, however, he was seen complaining of right hand pain and weakness, with a history of cervical and mid-back pain noted.  His right hand symptoms had started about a month earlier, and were described as numbness on the palmar surface with subjective weakness.  With repetitive right hand movements.  Examination findings were normal.  The assessment by the medical corpsman was early carpal tunnel syndrome with flexor tendonitis.  The same corpsman requested a physical therapy consult, noting chronic mid right back pain and right carpal tunnel syndrome.  In June 1999, the Veteran was seen complaining of right wrist pain while typing the past week.  On examination, full extension of the wrist was painful.  Flexion was decreased; he was unable to flex beyond 0 degrees, due to pain.  He was tender to palpation over the extensor tendons at the dorsal wrist.  The assessment was extensor tendonitis of the right wrist.  Treatment included a neutral wrist splint and ice, as testified by the Veteran at his hearing.  

On a VA BDD examination in January 2008, prior to his retirement from service, and on a VA neurology examination in May 2009, the examiners found that the Veteran did not have carpal tunnel syndrome.  On those occasions, the Veteran stated that he did not have any symptoms.  At his hearing in September 2011, however, the Veteran described symptoms including numbness, tingling, and swelling, which he said had persisted since service.  He indicated that he had not thought to mention these symptoms because he had other more severe conditions on his mind at the time of the examinations.  In addition, the examinations were limited to whether carpal tunnel syndrome was present, and did not address the potential existence of other conditions, such as the extensor tendonitis which was diagnosed in service.  As noted by one of the examiners, carpal tunnel syndrome was not, in fact, definitively diagnosed in service, but rather suspected by a corpsman who initially saw the Veteran.  Where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which defines the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

When the hand/wrist symptoms were initially mentioned in service, they were mentioned in the context of a prior cervical spine injury.  Therefore, the RO must address whether the Veteran has right hand/wrist symptoms which are secondary to the Veteran's service-connected cervical spine condition.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 8 Vet. App. 374 (1995) (service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder, or which is aggravated by a service-connected disability). 

In view of these factors, the Veteran must be afforded an examination, which addresses whether there is any chronic disability present involving the right wrist, hand, and/or fingers, and, if so, whether such is related to symptoms present in service, or to the service-connected cervical spine condition.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination, to determine whether he has a chronic disability involving the the right wrist, hand, and/or fingers, to include carpal tunnel syndrome and extensor tendonitis, and, if so, whether such is at least as likely as not related to symptoms present in service.  In addition, the opinion must address whether such symptoms are caused or aggravated by the service-connected cervical spine condition.  The entire claims folder must be made available to the examiner in conjunction with the examination.

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should readjudicate the claim for service connection for disability involving the the right wrist, hand, and/or fingers, to include carpal tunnel syndrome, and to include whether any such symptoms were caused or aggravated by the service-connected cervical spine condition.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


